DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments submitted on December 30, 2021 have been entered. 
Claims 21-40 are examined in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp. 

Claims 21-40 remain provisionally rejected on the ground of nonstatutory double patenting over claims 15-20 of copending U.S. Patent Application No. 17/1507041. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented. Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 2-6 of the Office action dated 10/01/2021.
	Although the conflicting claims are not identical, they are not patentably distinct from one another. The subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent(s) granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter.

	Conflicting claim 15 is drawn to a method of creating a tobacco plant or a population of tobacco plants comprising enhanced nitrogen use efficiency (NUE), said method comprising: a. providing a first population of tobacco plants comprising at least one enhanced NUE trait and second population of tobacco plants lacking said at least one enhanced NUE trait; b. genotyping said first population of tobacco plants for the presence of one or more molecular markers within 10 cM of an allele associated with enhanced NUE at a sequence selected from the group consisting of SEQ ID NOs:57, 58, 59, 60, 61, 62, 63, and 64; c. selecting one or more tobacco plants of a first population of tobacco plants genotyped in step (b) that comprise said one or more molecular markers; d. crossing said at least one plant of said first population selected in step (c) with at least one plant of said second population that does not comprise said at least one enhanced NUE trait; and e. obtaining progeny plants or progeny seeds from step (d) that comprise said enhanced NUE trait, said allele associated with enhanced NUE, and at least one functional allele of a Yellow Burley 1 locus (i.e., from a Burley tobacco variety).
see the sequence alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:58 WITH SEQ ID NO:58 FROM 17/150704


    PNG
    media_image1.png
    279
    584
    media_image1.png
    Greyscale

	It should be noted that a chemical composition and its properties are inseparable. If the conflicting claims recite the identical chemical structure, the properties Applicants disclose and/ or claim are necessarily present. See MPEP § 2112.01; see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, with the identical chemical structures, the properties Applicants disclose and/or claim are inherently present in both sets of claims.
	Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 15-20 of the co-pending U.S. Patent Application No. 17/150704 and the claims 21-40 in the instant application are obvious variants and are not patentably distinct. Furthermore, there is no apparent reason why Applicants would be prevented from presenting claims corresponding to those of the instant application in the other In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. 
The Applicants request that this rejection be held in abeyance until such time as the claims are deemed to otherwise be in condition for allowance. The Examiner agrees to hold the rejection in abeyance, however, it remains on the record.

Claim Rejections - 35 USC § 101
Claims 21 and 23-31 remain rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 21 and 23-31 are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 2-6 of the Office action dated 10/01/2021. 
	The instantly pending claims are method claims. The judicial exception is the correlation of a recited molecular marker (locus) sequence with an enhanced nitrogen utilization efficiency (NUE) phenotype in tobacco. This rejection is made to the extent that independent claim 21 does not require the production of offspring that actually comprises any of the recited molecular markers that are associated with the claimed phenotype. 
	The claims are drawn to a method of “producing” a tobacco plant (that comprises an enhanced nitrogen utilization efficiency (NUE) trait phenotype, which applies the natural 
	Claim 21 has been amended to include the step of “obtaining” nucleic acids from tobacco, but this generally recited step encompasses isolating genomic DNA from tobacco plants, which was indeed routine at the time of filing, as was performing allele detection.
	Although the claims also recite the step of “genotyping” (even in combination with obtaining nucleic acids), this appears to be a data analysis (mathematical) step, which is an abstract idea, and is therefore another judicial exception. 
	Limiting the NUE locus to a particular sequence (SEQ ID NO:58), a specific SNP (single nucleotide polymorphism) marker, or the tobacco plants to a specific plant does not change the step(s) to be performed. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to 
	For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO 
Applicants are advised to amend the claim(s) to more clearly define the presence in the obtained progeny plants of a specific molecular marker and a specific allele that confers enhanced NUE trait phenotype; which might help overcome the stated rejections. See, for example, claim 22, which is not rejected. Claim 22 has been deemed to comply with 35 U.S.C. § 101. For example, the added breeding steps in (b) and (c) of claim 13 add meaningful limits on the use of the exception (the correlation and critical thinking step) and thus the claim amounts to significantly more than the exception itself. Breeding steps (e) and (f), when integrated into the claim (22) as a whole, allow for the transfer of genetic material conferring enhanced NUE from one tobacco plant to another, to produce a seed of a new tobacco plant carrying these traits in combination with other genes conferring other traits which were not present in the original tobacco plant; without the need for growing the seed into a mature plant, in order to evaluate its NUE under field conditions. Furthermore, selecting F1 progeny plant with respect to the instantly claimed marker alleles allows for the selection of tobacco plant(s) with enhanced NUE trait, without the need to grow the plant(s) to maturity. Steps (e) and (f) allow one having ordinary skill in the art to make a more efficient and precise selection than what was routine and known in the art; thus, the combination of additional elements results in a claim in which the inventor has practically applied, or added something significant to, the natural principle itself.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on December 30, 2021 have been carefully considered but they were not found to be persuasive. Applicants contend that the Id.). Applicant also argue that the claims have been amended to recite the step of obtaining nucleic acids from tobacco plants, and they argue that the rejection under 35 USC § 101 is improper (Id., second full paragraph). 
	The Examiner disagrees. As described above, the claims have been amended to include the step of “obtaining” nucleic acids from tobacco, but this generally recited step encompasses isolating genomic DNA from tobacco plants, which was indeed routine at the time of filing, as was performing allele detection. Although the claims also recite the step of “genotyping” (even in combination with obtaining nucleic acids), this appears to be a data analysis (mathematical) step, which is an abstract idea, and is therefore another judicial exception. Accordingly, the claim amendments are insufficient to overcome the previously stated rejections under 35 U.S.C. § 101.     
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Improper Markush Group
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on December 30, 2021 overcame the rejection of record.

Claim Rejections - 35 USC § 112
Indefiniteness
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on December 30, 2021 overcame the rejection of record.

Written Description
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on December 30, 2021 overcame the rejection of record.
Based on the disclosure, it is understood that the favorable NUE alleles at SEQ ID NO:58 are: (i) a G nucleotide at a position corresponding to position 57 of SEQ ID NO:58, and/or (ii) a C nucleotide at a position corresponding to position 117 of SEQ ID NO:58. See page 108, Table 10, for example. 

Summary
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Examiner’s Contact Information                                                                                                                                                                 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See claim set dated 01/15/2021.